UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1707



JENNIFER L. STALLS,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-01-414-1)


Submitted:   November 26, 2003            Decided:   February 18, 2004


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Jean B. Wilson, Durham, North Carolina, for
Appellant. John W. Stone, Jr., Assistant Attorney General, Anna
Mills Wagoner, United States Attorney, Robert Triba, Regional Chief
Counsel, Lisa G. Smoller, Assistant Regional Counsel, Boston,
Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jennifer L. Stalls appeals the district court’s order

adopting   the   magistrate      judge’s   recommendation   to     uphold   the

Commissioner’s    denial    of   Stalls’    application   for    supplemental

security   income   and    disability      insurance   benefits.     We     have

reviewed the record and briefs and find that the Commissioner’s

decision is supported by substantial evidence and the correct law

was applied.     Accordingly, we affirm for the reasons stated by the

district court.     See Stalls v. Barnhart, No. CA-01-414-1 (M.D.N.C.

May 2, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -